Title: From Thomas Jefferson to Albert Gallatin, 6 May 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     [May 6. 08.]
                  
                  In the outset of the business of Detentions, I think it impossible to form precise rules. after a number of cases shall have arisen, they may probably be thrown into groupes & subjected to rules. the great leading object of the legislature was, and ours in execution of it ought to be, to give compleat effect to the embargo laws. they have bidden Agriculture, Commerce, Navigation to bow before that object, to be nothing when in competition with that. finding all their endeavors at general rules to be evaded, they finally gave us the power of Detention as the Panacea, and I am clear we ought to use it freely that we may by a fair experiment know the power of this great weapon, the embargo. therefore to propositions to carry flour or other provisions into the Chesapeake, the Delaware, the Hudson & other exporting places, we should say boldly, it is not wanted there for consumption, and the carrying it there is too suspicious to be permitted. in consequence of the letters to the Governors of the flour-importing states, we may also say boldly that there being no application from the Governor is a proof it is not wanting in those states, and therefore must not be carried. as to shuffling of cotton, tobacco, flaxseed, tar, Etc. from one port to another, it may be some trifling advantage to individuals to change their property out of one form into another, but it is not of a farthing’s benefit to the nation at large, and risks their great object in the embargo. the want of these at a particular place should be very notorious to the Collector & others to take off suspicion of illicit intentions. dry goods of Europe, coal, bricks Etc are articles entirely without suspicion. I hazard these things for your consideration, & I send you a copy of the letter to the Governors which may be communicated in form to the Collectors to strengthen the ground of suspicion. you will be so good as to decide these cases yourself without forwarding them to me. wherever you are clear either way, so decide. where you are doubtful, consider me as voting for detention, being satisfied that individuals ought to yield their private interests to this great public object.
                  Should mr Brent of Nanjemoy resign, appoint the successor recommended by J. T. Mason or any other you please. I thought Doctr.—was to have recommended a republican for Vienna. if he does not, let a commission issue for John Ennable. if Mr Livingston’s business is the batture, he may be told that we believe the public right so good that we think it our duty to keep it out of the possession of any adversary claimant until the legislature shall decide, which they will probably do, or provide for at the next session. if you can possibly have him arrested here for his public debt, the opportunity ought not to be lost.   I really think it would be well to recommend to every Collector to consider every shipment of provisions, lumber, flaxseed, tar, cotton, tobacco Etc. enumerating the articles, as sufficiently suspicious for detention & reference here. Accept my affectionate salutations & Adieux.
                  
                     P.S. the post for Monticello leaves this every Tuesday at 3. P.M. and Friday 5. P.M. I return in a month.
                     
                  
                  
    Say John Ennals

               